922 A.2d 1099 (2007)
282 Conn. 909
STATE of Connecticut
v.
David BURROUGHS.
Supreme Court of Connecticut.
Decided April 26, 2007.
Robert S. Bello, Stamford, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 99 Conn.App. 413, 914 A.2d 592 (2007), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that, under the state constitution, the police conduct constituted a seizure when the police left their patrol cars and began to approach the defendant's vehicle?"
The Supreme Court docket number is SC 17894.